Affirmed and Memorandum Opinion filed February 21, 2019.




                                 In The

                 Fourteenth Court of Appeals

                          NO. 14-18-00839-CV

               IN THE INTEREST OF Z.Z.A-S., A CHILD

                 On Appeal from the 315th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2017-00529J



                          NO. 14-18-00840-CV

         IN THE INTEREST OF Z.A.A.-S-T. AKA Z.T., A CHILD

                 On Appeal from the 315th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2017-04990J

              MEMORANDUM                  OPINION
     Appellant S.C. appeals the final orders terminating the parent-child
relationship between her and her sons, Z.Z.A-S. and Z.A.A.-S.T. aka Z.T,
respectively. See Tex. Fam. Code Ann. § 109.002(a-1). Appellant’s appointed
counsel filed a brief in which he concludes the appeals are frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807,
811–13 (Tex. Crim. App. 1978). The Anders procedures apply to an appeal from the
termination of parental rights when an appointed attorney concludes there are no
non-frivolous issues to assert on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex.
App.—Houston [14th Dist.] 2004, no pet.).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of her right to inspect the appellate records and file a pro se response to the brief.
See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date,
more than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the records and counsel’s brief and agree the
appeals are frivolous and without merit. Further, we find no reversible error in the
records. A discussion of the appellate brief would add nothing to the jurisprudence
of the state. D.E.S., 135 S.W.3d at 330.

      Accordingly, the trial court’s final orders terminating the parent-child
relationship are affirmed.



                                   PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.




                                           2